Opinión concurrente y disidente en parte, del
Juez Asociado Sr. Negrón Fernández.
Estoy de acuerdo con aquella parte de la opinión del Tribunal que establece la necesidad de que los autos de todo el procedimiento ante la Comisión de Servicio Público, certi-ficado por ésta, sean examinados por el Tribunal Superior al conocer de una apelación como la presente, viniendo obligado dicho tribunal a descansar exclusivamente en dichos autos al decidir si la orden apelada es o no razonable y si está de acuerdo con la ley. En consecuencia, estoy de acuerdo con la conclusión de que la sentencia aquí impugnada resulta nula, ya que el tribunal recurrido pasó sobre los méritos de dicha apelación sin tener ante sí los autos del procedimiento ante la Comisión. Sin embargo, mi criterio es que dicho tribunal no *255tenía jurisdicción para conocer de la apelación interpuesta, y que, por este motivo previo, la sentencia es nula. La soli-citud de nueva audiencia presentada por varios porteadores públicos afectados por la resolución de la Comisión interrum-pió, a mi juicio, el término de 30 días que las empresas de taxímetros, aquí interventoras, tenían para apelar de la misma. Independientemente de la forma en que las normas estatutarias deban ser aplicadas por la Comisión al fijar tari-fas a los taxímetros, el interés público que circunda dicha actuación — por razón de la clase de servicio público que se reglamenta — y la necesidad de que las tarifas que viene el público obligado a pagar por el servicio de taxímetros, sean uniformes, art. 23 de la Ley de Servicio Público, según quedó enmendado por la Ley núm. 440 de 15 de mayo de 1951 (pág. 1275), me lleva a la conclusión de que cuando la Comisión de Servicio Público concede una nueva audiencia — aun cuando sea a solicitud de una sola de las partes en el procedimiento — . dicha concesión de nueva audiencia interrumpe imperativa-mente el término apelativo no sólo de la parte que la solicitó, si que también de cualesquiera otras de las partes en el procedimiento, si éstas resultan afectadas por dicha orden, artículo 78 de la Ley.
En la nueva audiencia, desde luego, la Comisión viene obligada a examinar el problema de las tarifas no sólo en cuanto éstas afectan a la parte que solicitó la audiencia, si que también en cuanto a todas las demás que, habiendo sido parte en el procedimiento ante ella, quedaron afectadas por la orden; haciendo su nueva determinación de conformidad con los requisitos estatutarios y dando consideración a todos los factores que propiamente deban ser examinados para fijar las tarifas. Art. 23 y 24(a) de la Ley, este último adicionado por la Ley núm. 12 de 9 de abril de 1941 ( (1) pág. 343).
Estoy de acuerdo, por lo tanto, con que la sentencia del tribunal recurrido es nula, pero por falta de jurisdicción, aun-que concurren las otras causas en que basa su motivo de nuli-dad la opinión del tribunal; y en esas circunstancias no *256queda, a mi juicio, procedimiento ulterior alguno en el tribunal recurrido, que no sea el de devolver el caso a la Comisión para aquellos procedimientos que, de acuerdo con la ley, deban ante ella seguirse.